OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                          AUSTIN




Honorable Dan FJ. Jaakson
Distriot Attorney
Houston, Texas
Attention:    Mr. Conred J. Landrarn
Dear Sir:




           Your letter
opinion of thib depart
the County Clerk .ie ,ag
trensorlpt   02 gi1a:+%3ip
in part aia tollowtir   : .'




                                           don riq: the -@harp
                                             the zmwaollhty.
                                             ta fo .be'pald to
                                             is srieated.
                            hat the alerk oi.the~ oXd oounty
                              tethe   new oouuty both a traxi-
     soript or 'ths,ptiaeedings~    in the 018 00&q       *to-
     gether with 'h&l the original     papers in th& .6aiae.l
     Under Art. 4294 the ~removal is not etisotive         nntil
     the rlllq   is ampleted      in the new oount and th8
     clerk 0r the new oounty riies his oetiir f~     orte ,to
     that efleot   in the old oounty.     Art. 4295 provides
    ’




        Honorable Iran W. Jaokson,       Page 2


              that when the-removal is effected    the new oauaty
              shall prooeed lu the ease *as if it had been orlg-
              lnally oommeneed in the said oourt; but It shall
             not be neoessarg tb record any of the papers in
              the case that have been recorded in the oourt from
             whiah the same &as been removed.’      It is to be
             noted that the statute requires a seoond filing
             in the new oountg but not a second recording     I
             the new county.’ This distinction    is importantnbe-
             oanae Art. 3930, Chap; 2, Title 61, V. a. s. A.
             governing .offlolal ,tees Of the County clerk pro-
             rides both a riling   fee an8 a reaord?ng fee as
             r0ii0w6:

                     WtFUing .eaeh paper . . . . . . .           .       # 905
                      Reoordlng of papers required
                      to be recorded by them in re-
                      lation t.o estates 0r~,deeedents
                      or wards for eaoh 100 words . .                      .I0
                      Filing ea,oh paper exoept sub-
                      poenas. .::;‘:~‘~.~~
                                      i . . ,. . . ~. ; . .          .    .05
                      Iloaketlng~ eaoh ,appllcatlon,
                     eomplalnt,     ljetltlon   or pro-
                      oeedlngto’be 8harged but
              .;   ~~~~onoe.. ~;‘:i’k i . i . 7         .’ . .       .    30
                     EGE certirieate         to any faot
                      or raotseontalned        In the reo-
                      ords or his of.fioe with oerti-
                     f lcate seals when,,not otherwise
                     provided ~ior; ‘. : .~ . . . . . . .        .        .5q
                     Reoord&ig ,of, Rapera required
                     or permitted-.by’ law to be re-
                     corded not otherw$se,, rovided
                     for, -~inoludlng aertif s aate and
                     seal, ror eaoh IO0 words. . . .             .        .IO’   .
                    aArt. 3930 taken alone will require the aharging
             or a rilln 1&e for ,:eaoh eri lnal paper which has-
             been Ad             from’ thebtp              to the new eouui
.            to.   Rut  It  does not  require    the  charging   of a reoord-
             iixg fee ior any of the eriglhal        papers whleh are~re-~
             quired by law to be reoorded beoause these original
             papers are not requfred to be reoorded a beaoi&d time.
            It Is plain that’ the ~statute did net eonelder, ,the
             transerlpt    asa substitute     ior the oifginal     pa ers
             and this~fndloates     that the riling     or the orig f nal
            .papers In the DSWaotity is an essentisl           .element of
             the- removal prooeedinga.
        %inoe the stat&         is mandatory 5.n this Poz&and
 ,that the oxi&ml       papers ;be u       in the'newoo&tty
 an4 .that,tho     al&c of the naw oorraty aertlfy:thl.&
 faot     I hamof the Opinion that the county olerk is
 req&&       to oharp a riling ree ror eaoh original
 paper filed      in the county.    Only IR thle way ma
 the new aounty,be paid ror the serviae of the man-
 tj o1erk.U ,periorm.ing one of the indispsnsabla          of-
 fioial    sertioes~ required by removal proceed-.
 This nlll,xiot~work     a hardship ~011the estate %a m@,
 oases 'bsoauss In most oases the remoral~is et the
 eleotlon    of thd.gti&dlan     or some other person uhoae
 aonoenienoe niU,be       better aerved bf removing thd
 ease to~tha:nea:oounty.         In other woPds~;~.tihe~rem~
 al Is: not ror'the..Qonvanienoe.oi      the adatlnlatratlre
'machinery or the St,ate':oti' adunty.        :    :
 '    I(. . .,. 0.